DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Allowable Subject Matter
Claims 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Clay et al. (US 5,601,707) and Kanomata (US 2010/0077874), fail to specifically teach the invention as claimed. The specific limitation of a fluid sample collection system and method for directly collecting a fluid sample from a fluid source without exposing the fluid sample to an ambient environment that surrounds the fluid sample collection system, the fluid sample collection system having a fluid collector with a sample vial that is configured to retain fluid from the fluid source, the sample vial includes a sample vial unit and a vial cap that is selectively coupled and sealed to the sample vial unit, a collector unit defines a passenger vial chamber, the sample vial is positioned partially within the passenger vial chamber during collection of the fluid, in independent claims 26 and 38 when combined with the limitations of a cap access facilitator is configured to engage a portion of the sample vial to enable a user to selectively couple the vial cap to the sample vial unit to seal the sample vial so that the fluid is retained within the sample vial, a fluid line extends between the fluid source and the fluid collector, the fluid line is configured to directly transmit the fluid sample to the fluid collector without exposing the fluid sample to the ambient environment that surrounds the fluid sample collection system also in independent claims 26 and 38 distinguish the present invention from the combined prior art.

Hence the prior art of record fails to teach the invention as set forth in claims 26-45. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Clay discloses an apparatus for supercritical fluid extraction incorporates a removable extraction cartridge which in operation has insignificant pressure difference between its inside and outside walls.
Kanomata discloses a sample collection container, a sample collection apparatus, and a sample collection method used in a supercritical fluid system capable of collecting a multi-constituent sample contained in a supercritical fluid at low cost and high collection efficiency. The pressure of a supercritical fluid containing a sample is reduced to a pressure close to the atmospheric pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855